                     Case 1:19-cr-00710-SHS Document 55 Filed 01/04/21 Page 1 of 2



                                                              LAW OFFICESOF

LAWRENCE H. SCHOENBACH *                         LAWRENCE H. SCHOENBACH , ESQ.                  108 BOULEVARD DU MONTPARNASSE
 PARTNER, I NSTITUTE FOR TAX AND                            ATTORNEY-AT-LAW
 COMMERCIAL LAW, CH-Z ÜRI CH                                                                          75014, PARIS, FRANCE
                                                          THE TRINITY BUILDING
        OF COUNSEL                                                                                        TALSTRASSE 82
ELLEN BESSI S**                                         111 BROADWAY, SUITE 901                           POSTFACH 4818
JÜRG BRAND***                                          N EW YORK , N EW YORK 10006                 8022, Z URICH, SWITZERLAND
ERICA B. POPKIN                                              (212) 346-2400
ADAM Z HENG****                                                                                      2111 COMPANY STREET
A. JEFFREY WEI SS*****                                    FACSIMILE (347) 368-0616                  CHRISTIANSTED , ST. CROIX
                                                                                                    U.S. VIRGIN I SLANDS 00820
*ALSO ADMI TTED IN D. PUERTO RI CO AND U.S.V.I         SCHOENBACHLAWOFFICE@ATT.NET
**ADMITTED I N FRANCE ONLY                                WWW.SCHOENBACHLAW.US                 H ONGXINGDIANJIN BUSINESS CENTER
***ADMITTED I N SWITZERLAND ONLY                                                               # 2, FOURTH FLOOR, PUSHANG AVENUE
****ADMITTED IN CHI NA ONLY
*****ALSO ADMITTED IN U.S.V.I AND I LL.
                                                                                                          FUZHOU, CHINA




                                                                           December 30, 2020



      By Electronic Mail and ECF Only
                                                                                        MEMO ENDORSED
      Honorable Sidney H. Stein
      United States District Judge
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

                 Re:        United States v. Xin Hui Zhou,
                            19 Cr. 710 (SHS)

      Dear Judge Stein:

              I write on behalf of my client, the above-referenced Xin Hui (“ Darren” ) Zhou to
      respectfully request that the defendant’ s sentencing, currently scheduled for January 14, 2020, be
      adjourned to the same date of his co-defendant Hai Jiao Dai. Yesterday, Your Honor granted the
      co-defendant’ s application for a45-day adjournment of the sentencing. Mr. Zhou asks for the same
      consideration, particularly in light of the Chief Judge’ s Standing Order suspending all in-person
      proceedings in the Southern District of New York through (at least) January 15, 2021.

               For the same reasons asserted by my co-counsel on behalf of Mr. Dai, I believe it is in my
      client’ s best interests to be sentenced in person before Your Honor and at the same time as his co-
      defendant.

                 The government does not object to this request.
            Case 1:19-cr-00710-SHS Document 55 Filed 01/04/21 Page 2 of 2
         L AW OFFICESOF
LAWRENCE H. SCHOENBACH, ESQ.

  Honorable Sidney H. Stein                                      United States v. Xin Hui Zhou
  United States District Judge                                               19 Cr. 710 (SHS)
  December 30, 2020
  Page 2 of 2


         Thank you for your consideration.

                                             Very truly yours,

                                             LAW OFFICES OF
                                             LAWRENCE H. SCHOENBACH




                                     By:     _____________________________________
                                             Lawrence Schoenbach, Esq.

  LHS/sms
  Cc:   AUSA Thomas John Wright, Esq. (by electronic mail and ECF)
        Andrew Dalack, Esq. (by electronic mail and ECF)
        Darren Zhou
          The sentencing is adjourned to March 8, 2021, at 11:00 a.m. Defense submissions are due by
          February 8, 2021, the government submissions are due by February 22, 2021.

          Dated: New York, New York
                 January 4, 2021
